Notice of AIA  Status
The present application, filed on or after March 16, 2013, 
is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An Examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to the Applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s Amendment was given in an electronic interview with Connor Hunt on August 26, 2021.
The amended application filed August 11, 2021 has been further amended to distinguish the claimed invention from known prior art and rewrite claim 14 in independent form in the following manner:

7. (Currently Amended) A power outlet wall plate for securing a plug of an electrical cord to a power outlet having spaced sockets, the wall plate comprising:
	a plate including interior edges defining a window opening
	a casing defined by mirroring one another and further defining two side portions extending outwardly from the plate on one side of the window opening and two side portions extending outwardly from the plate on an opposite side of the window opening with a retention portion of the casing extending between the side portions, the retention portion defining a slot opening extending over the window opening to align with the sockets of the power outlet; 
wherein the slot opening has lateral portions with a width to receive a wire extending from the plug of the electrical cord therethrough and the side portions are sized so that the retention portion prevents the plug from being removed from the socket with the plate secured around the power outlet.

14. (Currently Amended) [[The]] A power outlet wall plate  for securing a plug of an electrical cord to a power outlet having spaced sockets, the wall plate comprising: 
a plate including interior edges defining a window opening; and
a casing defined by a rod having a bent configuration with spaced rod portions having ends coupled to the plate, the spaced rod portions extending across the window opening and defining sides of the casing extending outwardly from the plate and a retention portion of the casing extending between the sides, the retention portion defining a slot opening extending over the window opening to align with the sockets of the power outlet; 
wherein the slot opening has lateral portions with a width to receive a wire extending from the plug of the electrical cord therethrough and the sides are sized so that the retention portion prevents the plug from being removed from the socket with the plate secured around the power outlet;
wherein the ends of the spaced rod portions include a first end having a u-shaped tab connecting the spaced rod portions and a second end having a tab defined by individual ends of the spaced rod portions.

Reasons for Allowance
Claims 1-14 are allowed.

Regarding claim 1; allowability resides, at least in part, with the prior art not showing or fairly teaching a power outlet wall plate including a window opening around a power outlet and spaced sockets; and a casing that extends across a middle portion of the window such that top and bottom portions of the window opening are not obstructed; a retention portion of the casing defines a slot opening extending over the window opening to align over both the spaced sockets of the power outlet whereby the retention portion prevents a plug of an electrical cord from being removed from the respective socket with the plate secured around the power outlet in conjunction with ALL the remaining limitations within claim 1.


Regarding claim 7; allowability resides, at least in part, with the prior art not showing or fairly teaching a power outlet wall plate including a window opening; and a casing defined by rod portions mirroring one another across the window opening which further define two side portions extending outwardly from the plate on one side of the window opening and two side portions extending outwardly from the plate on an opposite side of the window opening with a retention portion of the casing extending between the side portions defining a slot extending over the window opening in conjunction with ALL the remaining limitations within claim 7.

Regarding claim 14; allowability resides, at least in part, with the prior art not showing or fairly teaching a power outlet wall plate including a window opening; and a casing defined by a rod having a bent configuration with spaced rod portions having ends coupled to the plate, those being a first end having a u-shaped tab connecting the spaced rod portions and a second end having a tab defined by individual ends of the spaced rod portions, with
the spaced rod portions extending across the window opening in conjunction with ALL the remaining limitations within claim 14.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any  inquiry concerning  communications  from  the examiner  should  be  directed  to
                                                           Vanessa Girardi:   Office phone      571.272.5924                                                                                                                              
                                                                              Vanessa.Girardi@USPTO.Gov
                                                                              
            If attempts to reach the examiner are unsuccessful, the Examiner’s supervisor,            Renee S. Luebke can be reached at  571.272.2009.      
    
The central fax phone number for the organization is 571.273.8300.



            Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/pair/PublicPair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
[AltContent: textbox (VANESSA GIRARDI )]If you would like assistance from a USPTO Customer Service Representative or  access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/VANESSA GIRARDI/Primary Examiner, Art Unit 2833